Filed 3/3/21 P. v. Ellsworth CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 THE PEOPLE,                                                    B304909

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. MA077363)
           v.

 ERIN CONOLLY ELLSWORTH,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Kathleen Blanchard, Judge. Affirmed.
      Laura R. Sheppard, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Paul M. Roadarmel, Jr., Supervising
Deputy Attorney General, and Allison H. Chung, Deputy
Attorney General, for Plaintiff and Respondent.
                      ____________________
      A jury convicted Erin Conolly Ellsworth of battering a blind
man. Ellsworth attacks the prosecutor’s closing argument. We
affirm. All statutory references are to the Penal Code.
                                  I
      Ellsworth resided at a sober living home with about a
dozen other people, including Jesse Odum, Lucas Jackson, and
Corey Hunter. Ellsworth shared a room with Jackson and one
other person. Odum lived in a different room.
      Ellsworth hit Jackson, Odum’s friend. Odum, who was
blind, heard about the blow and confronted Ellsworth in
Ellsworth’s room. A house rule required anyone who had a fight
to leave the house and wait for the owner of the house. Odum
sought to enforce this rule and told Ellsworth to pack and wait
outside. Odum and Ellsworth argued.
      Then Ellsworth punched Odum in the jaw. This blow is the
one at issue in this appeal.
      The punch fractured Odum’s jaw on both sides. The
necessary surgery inserted permanent metal plates in Odum’s
jaw. His mouth was wired shut for two months.
      An information charged Ellsworth with dependent adult
abuse of Odum (§ 368, subd. (b)(1)) (count 1) and battery of Odum
with serious bodily injury (§ 243, subd. (d)) (count 2). As to each
count, the information alleged Ellsworth inflicted great bodily
injury upon Odum. (§ 12022.7, subd. (a).)
      Trial testimony lasted one day. Ellsworth, Odum, and
Hunter testified.
      Ellsworth admitted punching Odum but claimed self-
defense. We excerpt the trial testimony, beginning with Hunter.
      Hunter heard a loud argument coming from Ellsworth’s
room and went to the doorway. Hunter saw Odum and Ellsworth




                                 2
facing each other. Odum’s back was to Hunter; Ellsworth was
facing Hunter. Ellsworth “just went to attack [Odum].”
Ellsworth punched Odum’s jaw. Odum had been standing
between the door and the bed and he fell to the floor in that area.
Odum was “laid out on the floor.”
       Odum gave his version. He went “all the way in”
Ellsworth’s room. Ellsworth was on his bed off to the right.
Odum was on the “other side of the room,” which was “a few feet
away,” “a good five-feet mark,” “[a]bout 5, 10 feet.” He knew the
room’s spacing because his friend had lived in the room and he
had spent time in it.
       Odum was angry and upset when he entered Ellsworth’s
room. He told Ellsworth to wait outside the house because of
Ellsworth’s blow to Jackson. Ellsworth told Odum to get out of
his room and to mind his own business. Odum said, “I’m not
going anywhere,” and said “hit me” repeatedly. He was not in
Ellsworth’s face before the punch. Odum put his hand up and
waved toward himself in a “come-at-me motion.” Odum denied
making any movements toward Ellsworth. Ellsworth came
across the room and hit him.
       Ellsworth had a different account. Odum came in and got
“right in my face.” The room was too small for Odum to have
been five to 10 feet away. Odum was “literally [an] arm’s reach
in front” of Ellsworth. Ellsworth told Odum to leave at least five
times. Odum was “getting extremely loud” and said, “why don’t
you hit me, mother f’er.” Odum was “so close to me. He was
literally in my face. And all that he had to do is reach his hands
out and grab me . . . .” “I felt scared. I felt that [Odum] was
there to hurt me. And I wasn’t—I had nowhere to go. I was
basically cornered and trapped and had no escape . . . .”




                                 3
Ellsworth “figured if he got a hold of me, I was in big trouble. He
outweighed me. He was a lot bigger than me and a lot younger
than me.” (At the time, Odum was 22 years old. Ellsworth was
44 years old.)
       Odum was “swirling his arms around, he went to grab at
me, so I stepped out of the way, and that’s when I threw my
punch.” Jackson was in the doorway of the room and Ellsworth
“thought [Jackson] was going to hurt me if I attempted to leave
the room.” Ellsworth did not attempt to leave the room.
       The jury deliberated for two hours before returning a guilty
verdict for both counts and true findings for the great bodily
injury allegations.
       The court sentenced Ellsworth to six years in prison: three
years for count 1 plus three years for the great bodily injury
enhancement. It imposed a four-year term for count 2 but stayed
this term under section 654.
                                  II
       Ellsworth challenges the prosecutor’s closing argument.
Ellsworth has forfeited this claim, which in any event concerns
two sentences that could not have affected the verdict.
       We start by describing the prosecutor’s closing argument.
This requires context.
       After the punching incident, Odum said the city told the
police about what happened and then Odum made a statement to
police. After that, Odum brought a civil case against the owner of
the sober living home related to the incident. When he spoke to
police, Odum did not know he could bring a civil suit.
       Ellsworth’s closing argument challenged Odum’s credibility
in part because of Odum’s civil case. Ellsworth said Odum did
not immediately report the punch to police because Odum knew




                                4
he was responsible for what happened. Now that Odum had a
civil suit, according to Ellsworth, Odum was “trying to minimize
his involvement.”
       The prosecutor dismissed Ellsworth’s argument about
Odum’s motives. The prosecutor argued the case could not have
affected Odum’s testimony because Odum did not know he could
bring a civil case until after he spoke to police. The prosecutor
continued, with the part Ellsworth challenges in italics: “And
Mr. Odum was consistent with what he told police initially and
what he testified here. [¶] And the reason you know he is
consistent is because if he said anything differently, counsel would
have pointed that out. He would have said, well, you told police
this, and you would have heard from the officer. Counsel would
have made a big deal about how this is inconsistent.” Ellsworth
did not object or request an admonition.
       We survey some prosecutorial misconduct law.
       Prosecutors have wide latitude during argument. (People v.
Hill (1998) 17 Cal.4th 800, 819 (Hill).) A prosecutor may refer to
matters that are common knowledge or that are illustrations
drawn from common experience, history, or literature. (Ibid.)
       This wide latitude is not boundaryless. A prosecutor may
not go beyond the evidence. (People v. Benson (1990) 52 Cal.3d
754, 794.) Referring to facts not in evidence is misconduct. (Hill,
supra, 17 Cal.4th at pp. 827–828.) Prosecutors may comment
upon a defendant’s failure to call a logical witness. (People v.
Wilson (2005) 36 Cal.4th 309, 338.)
       On appeal, Ellsworth challenges the prosecutor’s statement
on two main grounds.
       First, Ellsworth says the prosecutor’s statement, “Mr.
Odum was consistent with what he told police initially and what




                                 5
he testified here,” referred to facts outside the record because the
content of the police statement was not in the record. The People
counter the statement was part of a larger and proper argument
about Ellsworth’s failure to call a logical witness. Because
Ellsworth forfeited the issue and because any error was
harmless, we need not address this issue further.
      Second, Ellsworth says the statement was misleading
based on unadmitted evidence. In context, the prosecutor’s
statement was not misleading. Again, background is required to
understand Ellsworth’s argument. Ellsworth had sought to
admit a hospital record’s statement in which Odum allegedly said
something that differed from his trial testimony. The court
excluded the statement as hearsay. On appeal, Ellsworth agrees
the ruling was proper but says the existence of this statement
means the prosecutor misled the jury by saying Odum was
consistent. In the context of the closing argument, however, the
prosecutor’s statement about consistency was about consistency
with the police statement. Ellsworth’s argument about the
statement being misleading due to the unadmitted hearsay fails.
      We turn to the issue of forfeiture.
      Ellsworth forfeited his claim by failing to object and to
request an admonition. Defendants generally may not complain
of prosecutorial misconduct on appeal unless the defendant made
a timely objection on the same ground and asked the court to tell
the jury to disregard the impropriety. (Hill, supra, 17 Cal.4th at
p. 820; see also People v. Fayed (2020) 9 Cal.5th 147, 208
[defendant forfeited claim challenging prosecution’s reference
during closing argument to facts defendant claimed were not in
evidence by failing to object and request an admonition]; People v.
Caro (2019) 7 Cal.5th 463, 511–512 (Caro) [same, forfeiting five




                                 6
claims of prosecutorial misconduct]; People v. Collins (2010) 49
Cal.4th 175, 209–210 [same, forfeiting two claims of prosecutorial
misconduct].) Ellsworth did not object and request an
admonition and therefore forfeited this claim.
       Forfeiture may be excused, however, if an objection or
request for admonition would have been futile. (Hill, supra, 17
Cal.4th at p. 820.)
       An objection and request for admonition would not have
been futile. Ellsworth could have objected and asked the court to
instruct the jury not to consider the prosecutor’s statements
about consistency between Odum’s testimony and his statement
to police. The court could have reminded the jury they did not
learn about the contents of Odum’s police statement.
       Ellsworth posits an objection and admonition would have
been futile because the court would have needed to “reopen the
evidence, and then to admit a statement that was admittedly
hearsay.” This argument creates an untenable solution for a
problem that does not exist. As we explained, the statement in
context was about consistency between Odum’s trial testimony
and his statement to police. The court would not have needed to
say anything about the hospital statement to cure this issue.
       Ellsworth points to People v. Kirkes (1952) 39 Cal.2d 719
(Kirkes) and People v. Alvarado (2006) 141 Cal.App.4th 1577
(Alvarado), cases in which courts excused defendants’ failures to
object. The prosecutors’ statements in Kirkes and Alvarado differ
from those in this case.
       In Kirkes, the prosecutor boasted of his own excellent
character and long years of public service, spoke of his oath to
prosecute cases to the best of his ability, and said he would not
have prosecuted the case unless the defendant was guilty. In




                                7
short, the prosecutor personally vouched for the integrity of his
case. (Kirkes, supra, 39 Cal.2d at pp. 721–722, 724.) He also said
he knew the defendant was guilty before he entered the case,
which was not supported by inferences from the evidence in the
case. This conduct was “markedly unfair.” (Id. at p. 724.)
       In Alvarado, the prosecutor made similar statements. She
said she had taken an oath not to prosecute a case if she had “any
doubt that that crime occurred. [¶] The defendant charged is the
person who did it.” (Alvarado, supra, 141 Cal.App.4th at p.
1585.) The comments invited the jury to convict the defendant
based on the prosecutor’s opinion and the prestige of her office.
Any admonition could not “unring the bell.” (Id. at p. 1586.)
       In this case, there was no unringable bell. The prosecutor
made no statement alluding to her position, her oath, or her
personal convictions about the defendant’s guilt. An admonition
would have sufficed.
       Ellsworth mentions counsel’s failure to object “may yet be
ineffective assistance” but he sets forth no argument on this
issue, which we therefore do not address.
       On the merits, the confluence of three factors made the
prosecutor’s statement harmless.
       First, the statement was brief. Ellsworth’s opening brief
cited two sentences of argument as being improper. Brief
statements are generally less likely to warrant reversal. (See,
e.g., Caro, supra, 7 Cal.5th at p. 511 [noting comments were
“brief” in support of conclusion any misconduct was harmless].)
For the first time in his reply brief, Ellsworth says the challenged
statement spanned two pages and he quotes new portions of the
prosecutor’s statements beyond the two sentences he challenged
in his opening brief. We may disregard arguments raised for the




                                 8
first time in the reply brief. (Worldmark, The Club v. Wyndham
Resort Development Corp. (2010) 187 Cal.App.4th 1017, 1030,
fn. 7.) The brevity of the challenged statement supports our
determination it was harmless.
        Second, the court properly instructed the jury, “Statements
made by the attorneys during the trial are not evidence.” We
presume jurors follow the court’s instructions. (People v. Sanchez
(2001) 26 Cal.4th 834, 852.) If the jury followed the court’s
instructions, it would not have based its decision on the
challenged statements.
        Third, it is not reasonably likely under any standard that
the statements would have affected the jury’s decision. Ellsworth
admitted throwing the punch. His defense was self-defense. As
the jury instructions stated, self-defense required him to believe,
and have grounds for believing, Odum was about to inflict bodily
injury upon him. (CALJIC No. 5.30.) Then, Ellsworth could use
force he thought was reasonably necessary and which a
reasonable person would think was necessary to prevent the
apparent imminent injury. (Ibid.)
        Ellsworth incorrectly says this was a close case and a
credibility contest. The prosecution emphasized at trial and they
argue on appeal that Ellsworth’s punch was beyond what a
reasonable person would think was necessary, meaning self-
defense would not apply.
        Even had a jury believed Ellsworth about Odum getting in
his face and trying to grab Ellsworth, any reasonable jury would
have found the punch excessive. We base this in part on the
severity of the injury. Ellsworth delivered a blow powerful
enough to fracture Odum’s jaw in more than one place. Other
aspects of the force show it was excessive. There was the type of




                                 9
defense: a punch, not a push or a slap. There was the location of
the blow: to the head, not the torso or the arms, which Ellsworth
said Odum was swinging near him. And there was the disability
of the victim. In this case, Odum’s blindness meant Ellsworth
required less force to avoid imminent harm. Ellsworth’s
testimony supports this point. Ellsworth said he was able to step
away from Odum. Ellsworth’s ability to sidestep Odum belies his
assertion of being trapped.
       Ellsworth’s briefs mention unadmitted evidence about
Odum’s supposed history of violence. On appeal, Ellsworth does
not challenge the court’s exclusion of this evidence. Therefore, we
do not consider it in our analysis.
       Ellsworth’s reply brief incorrectly says the Supreme Court’s
recent case People v. Rodriguez (2020) 9 Cal.5th 474 is
“supportive” on the issue of harmlessness. That case dealt solely
with the issue of whether a prosecutor’s statement constituted
misconduct. Indeed, the court explained the Attorney General
had not argued harmlessness and “we express no view on the
Court of Appeal’s conclusions that the statements were
prejudicial. We do observe, however, that courts have often found
that brief statements such as those before us have limited
prejudicial effect.” (Id. at p. 487.) Rodriguez is neutral at best
and does not help Ellsworth on the issue of harmlessness.




                                10
                       DISPOSITION
     The judgment is affirmed.



                                     WILEY, J.

We concur:



             BIGELOW, P. J.




             GRIMES, J.




                              11